VENTERS, J.,
concurring in result only.
I concur with the Majority’s conclusion that all the elements of forcible rape were established with sufficient evidence to defeat a motion for a directed verdict. I write separately on that point to clarify a critical distinction relating to the evidence constituting rape, which I believe becomes somewhat blurred in the Majority’s discussion of the Brady issue. In that discussion, the Majority says there is no substantial difference in whether Heather “went along” with sex to avoid further beating or she “started” or “initiated” the sexual activity to avoid additional injury. In the context of the Brady issue, and given the totality of Heather’s post-trial statements, I agree.
However, in context of what constitutes the crime of rape under KRS Chapter 510, the two are very different. Heather’s “going along” with, or submission without physical resistance to, Appellant’s sexual advances to avoid further beating completely satisfies the element of forcible compulsion. Appellant’s sexual advances in the midst of his brutal attack came with the implied threat that the violence would resume if she did not yield to his sexual desire. That is clearly rape under KRS Chapter 510. Since that is what the evidence shows happened here, the rape conviction stands. That is, however, a substantially different event than a hypothetical situation in which an assault victim is the one who “initiates” sexual activity with the assailant in order to divert his attention from the violent attack upon her. The hypothetical victim’s brave determination to protect and defend herself by whatever desperate means she may have available does not convert the attacker into a rapist where the intent to engage in sexual intercourse did not originate with him and was accomplished without force. In that sense, there is a significant difference between a victim, “going along” with a sexual advance instigated by an assailant, and “initiating” sexual activity to distract an assailant who had not theretofore signaled a demand or request for sex.